DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/05/19 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Reference Number 9 does not have the correct inventor name.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claim 1 is objected to because of the following informalities:  line 10- ‘the valve’ should be amended to - - the pressure relief valve - - in order to be clear whether the optional check valve or the pressure relief valve is intended.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the arteriotomy" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the arteriotomy and dermatotomy" in lines 2- 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prince (US Pub. No. 2006/0167492 A1).
Regarding claim 9, Prince discloses an air pressure-controlled compression device for controlling bleeding comprising:
a securement cuff (12) (Fig. 1) configured to be wrapped around a body part of a patient to control bleeding post arterial access procedures (P. [0009] - - tourniquet is capable of controlling bleeding post arterial access procedures); 

an air pump (22) (Fig. 1) in pneumatic communication with the bladder (14) (P. [0059]);
an optional check valve (28) (Fig. 1) (P. [0050]);
a pressure gauge (26) (Fig. 1) attached to the cuff in pneumatic communication with the pump (22) (Ps. [0050], [0059]) ; 
a pressure relief valve (30) (Fig. 1) in communication with the bladder (14) (P. [0050]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US Pub. No. 2014/0012120 A1) in view of Masaki (US Pub. No. 2014/0336697 A1).
Regarding claim 1, Cohen discloses an air pressure-controlled compression device for controlling bleeding, comprising:
a securement cuff (102, 130, 131, 132, 134) (Figs. 5f- 5h, 6- 7, 9a- 11f) (P. [0167]) configured to be wrapped around a body part of a patient (90) (Figs. 1c, 6- 8) that is bleeding as a result of post arterial access procedures at an access site (89) (Figs. 1c, 6- 8) (P. [0088]); 

an air compressing pump (150) (Fig. 4) in pneumatic communication with the bladder (108) (Ps. [0130], [0177], [0185], ; 
a pressure sensor (110) (Figs. 1a, 2a- 2b, 7- 8) attached to the cuff (102, 130, 131, 132, 134) (See Fig. 7) in pneumatic communication with the pump (150) (See Fig. 1b; See Table 1 - - Sensor Apparatus and Floating Piston) (P. [0082]); 
a pressure relief valve (143) in communication with the bladder (108, 140) (See Table 1 - - Inlet and Balloon) (P.  [0264]);
a control unit (117, 144) (Figs. 2b, 8) in electrical communication with the pump (150), the sensor (110), and the valve (143) (See Table 1 - - Communication component, Floating Piston, Sensor Apparatus and Inlet) (Ps. [0164], [0195]); 
said control unit including a timer (112, 126, 128) (Fig. 2b, 5a- 5b) (See Table 1 - - Timer component) (P. [0187]);
wherein, when the cuff (102, 130, 131, 132, 134) is wrapped around the body part (90) (See Fig. 1b), the control unit (117, 144) is configured for activating the air pump (150) to pressurize the air bladder (108, 140) above systolic blood pressure to fully occlude the radial artery of a patient (91) (Figs. 1c, 6- 8, 10c- 10d) (Ps. [0185], [0206]- [0208]) (See Figs. 2b, 8, 12),
wherein, the control unit (117, 144) is configured to deactivate the pump (150) once the bladder (108, 140) is fully pressurized above systolic blood pressure and activate the valve (143) to release pressure (P. [0207]);

wherein, the control unit (117, 140) maintains bladder pressure at operational inflation pressure by activating the pump (150) or valve (143) at operational inflation pressure as regulated by the pressure sensor (110) and microprocessor timing (112) or operational pressure range settings (See Figs. 2b, 8, 12) (Ps. [0207], [0234]).
Cohen does not disclose 
(claim 1) an optional check valve.
However, Masaki teaches a simple automatic electronic tourniquet having a
(claim 1) an optional check valve (307) (Figs. 2, 4, 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus of Cohen to include an optional check valve taught by Masaki because it would prevent the compressed air from flowing backward to the side of the air pump (Masaki - - P. [0062]).  The motivation for the modification would have been to prevent inadvertent loss of pressure and/or to prevent damaging the air pump.

(claim 1) a power source.
However, Masaki teaches a simple automatic electronic tourniquet having a
(claim 1) a power source connected to the control unit (21) (Figs. 1, 3, 5) that starts the air pump (303) (Figs. 2, 4, 6) (P. [0065] - - electric power circuit controlled by start/stop button is interpreted as a power source connected to the control unit).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus of Cohen to include a power source taught by Masaki since providing an automatic means (electronic stop/start button) to replace a manual activity (manually pushing a floating piston) which accomplished the same result, namely providing pressurized air to inflate bladder, is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958; MPEP 2144.04 (III).  The motivation for the modification would have been to electronically enable the function of the air pressure-controlled compression device for use in the applicable procedure.
Regarding claim 2, Cohen in view of Masaki disclose the apparatus of claim 1, Cohen further disclosing further comprising a first additional bladder (108, 140) (P. [0175], [0177] - -the pressure component 108 is one or more balloons 140 and can be multiple inflatable pads 106 as shown in Figs. 9a- 9c).
Regarding claim 3, Cohen in view of Masaki disclose the apparatus of claim 2, Cohen further disclosing further comprising a second additional bladder  (108, 140) (P. [0175], [0177] - -the pressure component 108 is one or more balloons 140 and can be multiple inflatable pads 106 as shown in Figs. 9a- 9c).
Regarding claim 4, Cohen in view of Masaki disclose the apparatus of claim 1, Cohen further disclosing comprising a piezoelectric device located over the radial artery (91) to detect radial artery pulsation distal to the arteriotomy (See Figs. 7- 8) (P. [0121] - - piezo electric sensors can be a type of sensor (110) located over the radial artery).
Regarding claim 5, Cohen in view of Masaki disclose the apparatus of claim 1, Cohen further disclosing comprising manual overrides to control inflation pressure or timing (Ps. [0094], [0232]).
Regarding claim 6, Cohen in view of Masaki disclose the apparatus of claim 1, Cohen further disclosing wherein the securement cuff (102, 130, 131, 132, 134) and bladder (108, 140) are transparent in order to allow viewing of the area of the skin around the arteriotomy and dermatotomy (89) to detect bleeding or hematoma formation (Ps. [0169], [0217], [0227]).
Regarding claim 9, Cohen discloses an air pressure-controlled compression device for controlling bleeding, comprising:
a securement cuff (102, 130, 131, 132, 134) (Figs. 5f- 5h, 6- 7, 9a- 11f) (P. [0167]) configured to be wrapped around a body part of a patient (90) (Figs. 1c, 6- 8) to control bleeding post arterial access procedures (Figs. 1c, 6- 8)  (P. [0088]); 
an air bladder (108, 140) (Figs. 5c- 5e, 5j, 9a- 11f) attached to the cuff (102, 130, 131, 132, 134);

a pressure gauge (142) (Figs. 1a, 2a- 2b, 7- 8) attached the cuff (102, 130, 131, 132, 134) (See Fig. 6) in pneumatic communication with the pump (150) (P. [0118] - - pulse gauge is a type of pressure gauge, which is a type of sensor 110 located on balloon 140); 
a pressure relief valve (143) in communication with the bladder (108, 140) (See Table 1 - - Inlet and Balloon).
Cohen does not disclose 
(claim 1) an optional check valve.
However, Masaki teaches a simple automatic electronic tourniquet having a
(claim 1) an optional check valve (307) (Figs. 2, 4, 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus of Cohen to include an optional check valve taught by Masaki because it would prevent the compressed air from flowing backward to the side of the air pump (Masaki - - P. [0062]).  The motivation for the modification would have been to prevent inadvertent loss of pressure and/or to prevent damaging the air pump.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US Pub. No. 2014/0012120 A1) in view of Masaki (US Pub. No. 2014/0336697 A1) as applied to claim 1 above, and further in view of Daneshvar (US Pat. No. 5,643,315).
Regarding claim 7, Cohen in view of Masaki disclose the apparatus of claim 1, but Cohen in view of Masaki does not disclose moisture sensing capabilities.
However, Daneshvar teaches a device for prevention of bleeding
(claim 7) comprising moisture sensing capabilities to detect active bleeding (Col. 13, l. 13- 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus of Cohen in view of Masaki to include moisture sensing capabilities to detect active bleeding taught by Daneshvar because it would provide a series of sensors connected to an electrical circuit that is completed due to saturation with blood and its components (Daneshvar - - Col. 13, l. 13- 22).  The motivation for the modification would have been, upon detection of active bleeding, to alert the provider for proper action or to initiate a computerized set of reactions to occur (Daneshvar - - Col. 13, l. 13- 22).  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US Pub. No. 2014/0012120 A1) in view of Masaki (US Pub. No. 2014/0336697 A1) as applied to claim 1 above, and further in view of Zawoy et al. (US Pub. No. 2017/0231823 A1).
Regarding claim 8, Cohen in view of Masaki disclose the apparatus of claim 1, but Cohen in view of Masaki does not disclose hematoma detecting capabilities.
However, Zawoy teaches a transparent tourniquet and bandage material system
(claim 8) comprising hematoma detecting capabilities (P. [0063] - -  sensors detecting impending vascular collapse and/or significant tissue damage due to perfusion deficits is interpreted as hematoma detecting capabilities).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771